Citation Nr: 0514713	
Decision Date: 05/31/05    Archive Date: 06/08/05

DOCKET NO.  97-24 166	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to an increased rating for duodenal ulcer, 
post gastrectomy syndrome, currently rated as 40 percent 
disabling.

2.  Entitlement to an effective date prior to May 16, 1995, 
for the grant of service connection for a duodenal ulcer, 
post gastrectomy syndrome.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and spouse



ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

Verification of service received by the service department in 
April 1996 indicates that the veteran had active service from 
December 1948 to December 1949, and from October 1950 to June 
1951.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana, which granted service connection for 
duodenal ulcer, post gastrectomy syndrome, effective May 16, 
1995; and from a March 2002 rating decision of the VA RO in 
Reno, Nevada, which denied entitlement to an increased rating 
for the veteran's duodenal ulcer, currently rated as 40 
percent disabling.  

The appeal as to the issue of an effective date prior to May 
16, 1995, for the grant of service connection for a duodenal 
ulcer, post gastrectomy syndrome, was the subject of a 
January 2002 Order of the Court of Appeals for Veterans 
Claims, and of a Board remand dated in October 2003.

In February 2005, the veteran presented testimony at a video 
conference hearing before the undersigned Acting Veterans Law 
Judge.  A transcript of that hearing is of record.

The issue of entitlement to an increased rating for duodenal 
ulcer is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.



FINDING OF FACT

The preponderance of the evidence indicates that the first 
formal or informal claim of entitlement to service connection 
for a duodenal ulcer was received on May 17, 1995.


CONCLUSION OF LAW

The criteria for an effective date prior to May 16, 1995, for 
the award of service connection for duodenal ulcer, post 
gastrectomy syndrome, have not been met.  38 U.S.C.A. § 5110 
(West 2002); 38 C.F.R. §§ 3.155, 3.157, 3.400 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Board is required to address the Veterans Claims 
Assistance Act of 2000 (VCAA) that became law in November 
2000.  The VCAA provides, among other things, that VA will 
make reasonable efforts to notify a claimant of the relevant 
evidence necessary to substantiate a claim for benefits under 
laws administered by the VA.  The VCAA also requires the VA 
to assist a claimant in obtaining that evidence.  38 U.S.C.A. 
§§ 5103, 5103A; 38 C.F.R. § 3.159.

First, the VA has a duty under the VCAA to notify a claimant 
and any representative of the information and evidence needed 
to substantiate a claim.  Collectively, the multiple RO 
decisions issued in connection with the veteran's appeal have 
notified him of the evidence considered, the pertinent laws 
and regulations and the reasons his claim was denied.  In 
addition, a letter sent to the veteran dated in September 
2004 specifically notified the veteran of the substance of 
the VCAA, including the type of evidence necessary to 
establish entitlement to the benefit sought and the relative 
burdens of the veteran and VA in producing or obtaining that 
evidence or information.

Consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), the September 2004 VCAA letter satisfied the 
notice requirements by: (1) informing the appellant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) informing the appellant about the 
information and evidence the VA will seek to provide; 
(3) informing the appellant about the information and 
evidence the claimant was expected to provide; and (4) 
requesting the appellant to provide any evidence in the 
appellant's possession that pertains to the claim.  This 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  At his February 2005 
Board hearing, the undersigned again advised the veteran 
about the information and evidence not of record that would 
be necessary to substantiate his claim.  He indicated that he 
had been informed of this before, and the veteran and his 
representative indicated that they had no additional evidence 
in their possession and knew of no additional existing 
evidence that could substantiate the claim.  (See pages 12 to 
15 of the February 1, 2005, Board hearing transcript.) 

While the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the 
claim on appeal, notice was provided by the AOJ prior to 
issuance of a Supplemental Statement of the Case in November 
2004 and subsequent transfer and certification of the 
appellant's case to the Board, and the content of the notice 
fully complied with the requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b).  At his Board hearing, both the 
veteran and his representative demonstrated actual notice as 
to what was required to substantiate the claim, and neither 
knew of any additional existing evidence that could 
substantiate the claim.  The appellant has been provided with 
every opportunity to submit evidence and argument in support 
of his claim, and to respond to VA notices.  Therefore, 
notwithstanding Pelegrini v. Principi, 18 Vet. App. 112 
(2004), to decide the appeal would not constitute prejudicial 
error, as the notification requirements of the VCAA have been 
satisfied and the veteran has been provided a meaningful 
opportunity to participate in development of his claim.  See 
Mayfield v. Nicholson, No. 02-1077 (U.S. Vet. App.  April 14, 
2005). 

Second, the VA has a duty to assist a claimant in obtaining 
evidence necessary to substantiate a claim.  In this regard, 
what remains of burned or singed service medical records are 
associated with the claims file, as are some VA and private 
medical records.  The veteran's original claims file, 
however, is missing, and repeated attempts by VA to find the 
claims file have proven unsuccessful.  In addition, VA has 
also attempted, without success, to obtain copies of any of 
the veteran's VA records (to include any medical or 
vocational rehabilitation records dated prior to May 1995) 
from Regional Offices in New Orleans, Los Angeles, and Reno.  
Associated with claims file is VA internal e-mail 
correspondence dated in September and October 2004 detailing 
extensive efforts to locate and obtain these records pursuant 
to the Board's October 2003 remand of this case.  From this 
e-mail it is clear that the records could not be located at 
the trail of record storage facilities where they are known 
to have been, and that further attempts to obtain them would 
be futile.  See 38 U.S.C.A. § 5103A(b)(3).  The veteran has 
not made the RO or the Board aware of any additional 
available evidence that needs to be obtained in order to 
fairly decide the appellant's appeal, and, as noted above, 
neither the veteran nor his representative knew of any 
further possible avenue for development of the evidence in 
this case.  Therefore, the Board finds that all obtainable 
evidence necessary for an equitable disposition of the 
veteran's appeal has been obtained.

Law and Regulations

Generally, the effective date of an evaluation and award of 
pension, compensation or dependency and indemnity 
compensation, based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400.

The effective date of an award of service connection is not 
based on the date of the earliest medical evidence 
demonstrating a causal connection, but on the date that the 
application upon which service connection was eventually 
awarded was filed with VA.  Lalonde v. West, 12 Vet. App. 
377, 382 (1999).  Where an application for service connection 
for a disability has not been received, the mere receipt of 
medical records cannot be construed as an informal claim.  
See 38 C.F.R. § 3.157; Brannon v. West, 12 Vet. App. 32, 35 
(1998). 

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  See 38 U.S.C.A. § 
5101(a); 38 C.F.R. § 3.151(a).

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by the 
Department of Veterans Affairs, from a claimant, his or her 
duly authorized representative, a Member of Congress, or some 
person acting as next friend of a claimant who is not sui 
juris may be considered an informal claim.  Such informal 
claim must identify the benefit sought.  Upon receipt of an 
informal claim, if a formal claim has not been filed, an 
application form will be forwarded to the claimant for 
execution.  If received within one year from the date it was 
sent to the claimant, it will be considered filed as of the 
date of receipt of the informal claim.  38 C.F.R. § 3.155.

Once a formal claim for pension or compensation has been 
allowed or a formal claim for compensation disallowed for the 
reason that the service-connected disability is not 
compensable in degree, the date of an outpatient or hospital 
examination or the date of hospital admission to a VA or 
uniformed services hospital, or the date of the veteran's 
admission to a non-VA hospital, where the veteran was 
maintained at VA expense, will be accepted as the date of 
receipt of a claim.  38 C.F.R. § 3.157(b)(1).  

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence.  See 38 C.F.R. § 3.102 (2003).  When a 
veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  The preponderance of the evidence must 
be against the claim for benefits to be denied.  See Alemany 
v. Brown, 9 Vet. App. 518 (1996). 




Analysis

In August 1996 the veteran was granted service connection for 
duodenal ulcer, post gastrectomy syndrome, effective May 16, 
1995, the date before the receipt of a formal application for 
service connection on a VA Form 21-526.  The veteran has 
asserted that he filed a claim of service connection for his 
ulcer disorder in 1952.  He testified at the February 2005 
Board video hearing that he wasn't sure what happened after 
he filed his claim in Los Angeles in 1952.  He did not have 
knowledge of the claim being allowed or denied.

Since that time, the veteran's claims file has been lost or 
destroyed while in the possession of VA, making it impossible 
to know exactly what type of claim the veteran may have 
submitted in 1952 or the action the RO may have taken on the 
claim.  The veteran and his representative have indicated 
that they know of no additional evidence in the veteran's 
possession or elsewhere that would be probative as to 
submission of the claim in 1952.

It is highly unfortunate that the veteran's prior claims file 
has been lost or destroyed while in the possession of VA, and 
for this the undersigned apologizes on behalf of VA.  
However, this being the case, the Board must now examine the 
claim based on the evidence of record, to include the 
veteran's testimony and contentions and the documentary 
evidence of record.  

The Board has examined the claims file closely for any 
documentary evidence that may corroborate his contentions.  
Unfortunately, the most probative evidence of record weighs 
against, rather than for, the veteran's claim.  Specifically, 
the veteran's formal application for service connection, 
received by VA on May 17, 1995, includes a box numbered 9B, 
entitled "HAVE YOU PREVIOUSLY FILED A CLAIM FOR ANY BENEFIT 
WITH VA?".  Of the several choices, the veteran did not 
check the box corresponding to disability compensation or 
pension benefits.  He checked only the box corresponding to 
veterans educational assistance.  In the undersigned's view, 
the veteran's indication in his formal May 17, 1995, 
application for compensation or pension that he had not 
previously applied for compensation or pension benefits, in 
the context of the complete lack of any evidence or record in 
the possession of VA or the veteran that he had applied for 
service connection for a duodenal ulcer in 1952, outweighs 
the veteran's current recollection that he applied for such 
benefits in 1952.  Further, the veteran could not recall 
hearing back from VA one way or another with respect to his 
1952 claim, which would be fairly unusual, and weighs 
additionally to some small degree against the possibility 
that he submitted a claim in 1952.  

The Board does not doubt the veteran's veracity and belief 
that he submitted a claim for service connection for an ulcer 
in 1952, and indeed, as the evidence stands, it is possible 
that he did submit such a claim, and it is impossible to 
prove definitively that he did not.  However, for the reasons 
stated in the preceding paragraph, as the record stands 
today, it appears less likely than not that the veteran 
submitted a claim for service connection for an ulcer in 
1952, and it appears probable that his first claim for 
service connection for an ulcer and his original claim for 
compensation or pension was received by the RO on May 17, 
1995.

While the veteran may have received treatment at a VA 
facility in the 1950s, and even assuming such records were 
obtained, 38 C.F.R. § 3.157(b)(1) is predicated on a prior 
allowance of a claim for pension or compensation, 
disallowance of a formal claim for compensation for the 
reason that the service-connected disability is not 
compensable in degree, prior disallowance of a claim for 
compensation or pension by a retired member of a uniformed 
service due to receipt of retired pay, or prior disallowance 
of pension on the basis that the disability was not 
permanently disabling.  In this case, the veteran's May 1995 
claim for service connection for a duodenal ulcer does not 
appear to have been pre-dated by an adjudication of the type 
cited in 38 C.F.R. § 3.157(b), and, as such, that regulation 
would not afford a basis for finding that a claim for service 
connection for a duodenal ulcer was filed earlier than May 
1995, even if such records were to be located.  The veteran 
does not, for example, recall being informed by the RO that 
service connection had been allowed but that compensation had 
been denied on the basis that the severity of the condition 
was not compensable.  A treatment report may constitute an 
informal claim for some benefits, such as an increased rating 
for a condition already established as service-connected, but 
such does not apply to original applications for service 
connection.  38 C.F.R. § 3.157; Brannon v. West, 12 Vet. App. 
32, 35 (1998); Crawford v. Brown, 5 Vet. App. 33 (1993).

In sum, the preponderance of the evidence indicates that the 
date on which the veteran's original claim for compensation 
or pension, to include a claim for service connection for an 
ulcer, was filed was May 17, 1995.  Under the law as applied 
to this fact, the proper effective date for the grant of 
service connection for a duodenal ulcer is May 17, 1995.  See 
38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.155, 3.157, 
3.400 (2004); Brannon v. West, 12 Vet. App. 32, 35.

The Board acknowledges that the effective date for service 
connection assigned in this case is for some reason May 16, 
1995, rather than May 17, 1995.  This appears to be at most 
an inconsequential and non-prejudicial administrative error 
on the part of VA.


ORDER

Entitlement to an effective date earlier than May 16, 1995, 
for an award of service connection for a duodenal ulcer, post 
gastrectomy syndrome, is denied.


REMAND

By his hearing testimony and statements received in support 
of his claim, the veteran has indicated that his service-
connected duodenal ulcer has worsened since his last VA 
examination.  In this regard, the Board notes that the 
veteran has indicated that he has lost approximately 40 
pounds since 2001.  Recent records of treatment corroborate 
many of his assertions.  In light of the veteran's statements 
and the medical evidence of record, and considering that the 
veteran was last afforded a VA examination of the stomach and 
duodenum in October 2001, the Board finds that the veteran 
should be afforded another such VA examination.   See 
VAOPGCPREC 11-95 (April 7, 1995).  

Accordingly, the case is hereby REMANDED for the following:

1.  The veteran should be afforded a VA 
examination with an appropriate 
specialist to identify the nature and 
severity of his duodenal ulcer, post 
gastrectomy syndrome.  

The claims file should be made available 
to the examiner for review in connection 
with the examination.  The examiner 
should indicate that the claims file, and 
particularly recent records of treatment 
relevant to the veteran's present level 
of disability,  were reviewed

All indicated studies should be 
performed, and all findings reported in 
detail.

The examiner is requested to report 
findings with respect severity, duration, 
and/or frequency of pain, vomiting, 
weight loss, hematemesis or melena, 
anemia, and incapacitating episodes.  

The examiner should further indicate 
whether the veteran's complaints are 
consistent with objective findings during 
recent treatment and on his examination 
of the veteran.  

All necessary and medically advisable 
tests or studies should be conducted, 
with the proviso that the veteran may 
decline to undergo any invasive testing 
or procedure without prejudice to his 
claim.

2.  Following the aforementioned 
development, the case should again be 
reviewed on the basis of all the 
evidence.  If the benefit sought is not 
granted in full, the veteran should be 
furnished a Supplemental Statement of the 
Case, and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	Stephen L. Higgs
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


